*299Allowed August 2, 1916.
On Rule to Show Cause.
Opinion
Per Curiam.
In response to an order made by Mr. Justice Bean, requiring the sheriff of Multnomah County to show cause why a writ of habeas corpus should not issue for the purpose of inquiring into and determining the legality of the detention by said sheriff of the petitioner, James M. Level, the parties concerned have been heard by this court, and without discussion of the merits we are of the opinion that a prima facie case has been made by the petitioner sufficient to authorize the issuance of the writ. It will therefore be issued according to the prayer of the petition.
Writ Allowed.